—Order, Supreme Court, New York County (Beverly Cohen, J.), entered November 21, 1994, which, inter alia, denied defendants’ motion for a judicial settlement of a partnership accounting that was prepared on a cash basis and directed defendants to prepare the accounting on an accrual basis, unanimously affirmed, with costs.
We agree with the IAS Court that absent a provision in the parties’ partnership agreement specifying the method of accounting, whether cash or accrual, to be used upon dissolution of the partnership, the accrual method is to be used (Jackson v Hunt, Hill & Betts, 7 NY2d 180, 183). We do not construe the provisions relied upon by defendants to constitute a direction for an accounting on a cash basis. We have considered defendants’ other contentions and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rubin, Ross and Tom, JJ.